Citation Nr: 0424239	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  98-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from February 26, 1979, to 
June 8, 1979.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the above claims.

In May 2004, the veteran appeared at the Detroit RO and 
testified at a personal hearing conducted by the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

At the May 2004 hearing, the veteran, with the assistance of 
his attorney, withdrew the claim of entitlement to service 
connection for a respiratory disability.  Accordingly, this 
issue is not before the Board.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.


The service medical records appear incomplete, particularly 
for the latter part of the veteran's brief period of service.  
For instance, the separation examination report is not of 
record.  VA should attempt to obtain any outstanding service 
medical records.  

There is indication that the veteran's claimed disabilities 
may be associated with an event, injury, or disease in 
service, and VA examination is therefore indicated.  It is 
noted that the VA examination reports of record are 
inadequate and that the veteran may not have received timely 
notice of the last scheduled VA examination.

Additionally, the veteran, through his attorney, submitted 
relevant evidence consisting of records from the Social 
Security Administration (SSA) directly to the Board in July 
2004.  As he did not waive RO consideration of this evidence, 
remand is warranted for the issuance of a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 19.31 (2003).

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
outstanding service medical records, 
including any separation examination.  If 
no records are found or available, that 
fact should be noted in the claims file. 

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested 
development, schedule the veteran for 
appropriate VA examinations of his 
current psychiatric and right shoulder 
disabilities.

The claims file must be made available to 
the examiners, and the examiners should 
indicate in their respective reports 
whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.

Right shoulder disability

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current right shoulder 
disability.  Is it at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that any current right 
shoulder disorder had its onset during 
active service (from February 1979 to 
June 1979) or is related to any in-
service disease or injury?  A detailed 
rationale for any opinion expressed 
should be provided.

Psychiatric disability

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current psychiatric 
disability.  Is it at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that any current psychiatric 
disorder had its onset during active 
service (from February 1979 to June 1979) 
or is related to any in-service disease 
or injury?  A detailed rationale for any 
opinion expressed should be provided.

3.  Readjudicate the claims on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained since the 
issuance of the June 2002 supplemental 
statement of the case, including the 
Social Security Administration records 
received at the Board in July 2004.  If 
the decision remains adverse to the 
veteran, furnish him and his attorney a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



